DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 12/22/2021 has been entered and made of record. This application contains 20 pending claims. 
Claims 1-6, 8-10 and 16-17 have been amended.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, 9 and 16, the prior art of record, alone or in combination, do not fairly teach or suggest “wherein the microcontroller is further configured to consider a frequency of vibration of the mechanical vibration generator applied to the photovoltaic laminate by the mechanical vibration generator, and further configured to consider voltages sampled from the photovoltaic laminate, the sampling conducted when the mechanical vibration generator is in contact with the photovoltaic laminate, the sampling rate of considered voltages being faster than the frequency of vibration of the mechanical vibration generator” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SON T LE/           Primary Examiner, Art Unit 2863